JUDGE TAUBMAN
dissenting.
¶ 47 Because I agree with the final agency decision of an administrative law judge (ALJ) that the respondent, Douglas County School District (the District), violated. Colorado’s Fair Campaign Practices. Act.(FCPA), § 1-45-117(l)(a)(II), C.R.S. 2014, when it contracted for and disseminated a report written by the American Enterprise Institute (the Hess Report), I respectfully dissent. Unlike the majority, I conclude that the Hess Report was given, directly or indirectly, to reform school board candidates for the Douglas County School Board election in 2013.
¶ 48 Therefore, I conclude that the dissemination of the Hess Report constituted a contribution under the FCPA and that the ALJ properly concluded that the dissemination of the Hess Report was improper.
I. Background
¶ 49 Petitioner, Julie Keim, ran for a position on the Douglas County School Board in 2013 as an opponent of the so-called reform agenda. She alleges that the District, in violation of the FCPA used public funds to commission a politically conservative organization to prepare a white paper (the Hess Report) supporting her political opponents and undermining her campaign.
¶ 50 After .a two-day hearing, an ALJ agreed with Keim, finding that the District used public funds to influence the school board election when it- commissioned the Hess Report. The ALJ supported her conclusion with the following extensive findings of fact, supported by substantial evidence in the record.
¶51 First, the ALJ found that the District’s reform agenda “is known as being politically conservative,” and that it sought to further principles of school choice for children in the District, which allowed tuition credits to be- applied at participating private schools and promoted pay for performance for school teachers. The ALJ further found that the District contracted for the preparation of the Hess Report with the American Enterprise Institute (AEI), “known as a politically conservative organization.”
¶ 52 Second, the ALJ relied on correspondence between the Hess Report authors and District officials. One of the drafters emailed the District’s communications director stating that “[AEI] 'would love for [the District] to help us'help you,” asking the District “what you’d like to see written about and what your general angle on it (and the paper) is.” Later in thé e-mail, the' Hess Report auth’ór asked the District for a list of individuals that he could interview to achieve the District’s desired goals regarding the report.
¶ 53 In another correspondence, one Hess Report author contacted the District to request a quotation from the superintendent to include in an op-ed tíolumn to appear in the National Review Online. In the e-mail, the author explained that the quote would follow the sentence: “This fall, four of the school board’s seven members afe up for election, and the Douglas County' Federation of Teachers would dearly love to sweep them out and claim the board majority.” Athough the superintendent did not provide the requested quote, the school board president did.. His quote, which appeared in a September 17, 2013, National Review Online article, stated:
The teacher’s union would like to return to the days of big payouts for union officers, ... ending choice for students, and rewarding bad 'performance. This election presents a clear choice between union interests versus what is best for our students.
¶ 54 Third, the ALJ found that the District e-mailed a link to the Hess Report, as well as *731a brief summary of it, to the -85,000 recipients of its weekly newsletter, including the parents of school children in the District, - as well as others on the school district’s distribution list. The newsletter noted that the Hess Report focused on Douglas County reforms, including choice and pay for performance.
¶ 55 Fourth, the ALJ made several findings regarding the contents of the Hess Report. She noted that the Hess Report referred to the reform agenda as “unusually ambitious,” “remarkable,” “bold,” and “illuminating,” and referred to pro-reform agenda board members and candidates as “cage-busting leaders,” concluding that overall, the report “painted a positive picture of the reform agenda.”
¶ 56 Fifth, the ALJ noted that the Hess Report specifically mentioned that four board members were up for re-election in the coming election, and a sidebar contained a profile of each board member. The report then touted the benefits of having a unified board of reform agenda candidates:
Fueled by a unified board with a coherent vision and a bold superintendent and granted the leeway provided by a record high performance, [Douglas County] is serving as the site of what may well prove to be a critical chapter in the story of contemporary school reform, and the nation should pay close attention.
¶ 57 Athough the ALJ found that the Hess Report’s authors spoke with about a dozen individuals not recommended to them by the District and discussed some concerns raised by what were described as “skeptics” of the reform agenda, she also noted that “[f]or almost every criticism or concern raised, the Hess Report provides the District’s reasons as to why those concerns and criticisms are unfounded.”. ■ ..
¶ 58 Accordingly, the ALJ concluded “that the Hess Report was commissioned and published as a means to support the reform agenda and any candidates who would further that agenda.” The ALJ further found that the District spent public funds to influence the outcome of the board election when it commissioned and paid $15,000 for the Hess Report.
¶ 59 The ALJ also concluded that even though there were no school board candidates when the District commissioned the Hess Report, by the time it was released and disseminated in September 2013, “all of the candidates, including the reform slate candidates, had announced them candidacies.” Thus, the ALJ concluded, “even if the reform slate candidates had not received a contribution or made an expenditure in support of their candidacies on that date,.each of them received a contribution when the District sent the link to the Hess Report to 85,000 people, many of whom would be voters in the November 20Í3 election.”
¶ 60 Accordingly, the ALJ found that the District violated the FCPA when it disseminated the report by e-mail on September 18, 2013. Because Keim did not request that a fine be imposed against the District, the ALJ did not impose one. . .
II. Standard of Review -
¶ 611 agree with the majority that judicial review of agency action is reviewed under section 24-4-106(7), C.R.S. 2014, and that, as a reviewing court, we must defer to the reasonable statutory interpretations of an administrative agency" authorized to enforce a particular, statute. See Bd. of Cnty. Comm’rs v. Colo. Pub. Util. Comm’n, 157 P.3d 1083, 1088 (Colo.2007); Colo. Ethics Watch v. City & Cnty. of Broomfield, 203 P.3d 623, 624 (Colo.App.2009). I also agree that an agency’s statutory construction is not binding on an appellate court.
162 Further, I agree with the" majority that in construing a constitutional provision, we must give effect to the intent of the electorate that adopted it, See Colo. Ethics Watch v. Senate Majority Fund, LLC, 2012 CO 12, ¶ 20, 269 P.3d 1248, 1253.
¶ 63 Finally, I agree with the majority’s stated principles of interpretation of constitutional provisions. However, I disagree with the majority’s interpretation of the FCPA and the Colorado Constitution, which results in it not considering the ALJ’s well-supported factual findings.
*732III. Preliminary Matters
¶ 64 I note at the outset that I agree with the majority that (1) the District paid for the Hess Report with public funds or resources, as the ALJ found; (2) article 28, section 2(5)(a)(II) of the Colorado Constitution does not apply to this case; and (3) the District’s appellate briefs are unnecessarily strident for the reasons set forth by the majority.
IV. “Direct” and “Indirect” Contributions
¶ 65 I begin with the premise that the FCPA prohibits governmental entities, including the District, from making campaign contributions. § 1 — 45—117(1)(a)(1). Further, “contribution” is defined as “anything of value given, directly or indirectly, to a candidate for the purpose of promoting the candidate’s ... election.” Colo. Const, art. XXVIII, § 2(5)(a)(IV); § l-45-U7(l)(a)(I).
¶ 66 I disagree with the majority’s conclusion, supported by federal law, that an indirect campaign contribution necessarily requires that something of value be placed in the possession of a third party.
¶ 67 The majority concludes that an “indirect campaign contribution” cannot occur unless the contributing party first places a thing of value into the possession of a third party. It supports its definition of an “indirect contribution” with reference to a federal campaign finance statute and an Internal Revenue Service regulation. See 52 U.S.C.A. § 30116(a)(8) (West 2014); 26 C.F.R. § 1.274-3(e)(2) (2014). Relying on these authorities, it concludes that an indirect contribution must, at a minimum, involve “providing something of value to someone other than the candidate ... with the intention that the candidates will eventually receive or make use of that thing of value.”
¶ 68 In my view, this proposed definition is inconsistent with the rule of statutory construction that “the interpretation of one statute by reference to an unrelated statute is an unreliable means of ascertaining legislative intent.” See Bertrand v. Bd. of Cnty. Comm’rs, 872 P.2d 223, 228 (Colo.1994), superseded by statute as stated in Henderson v. City & Cnty. of Denver, 2012 COA 152, ¶ 33, 300 P.3d 977, 981; Colucci v. Town of Vail, 232 P.3d 218, 220 (Colo.App.2009); Goodwin v. Thieman, 74 P.3d 526, 528 (Colo.App.2003).
¶ 69 Nothing in the statutory or constitutional definitions of “indirect contribution” that we are considering here requires, the presence of an intermediary or conduit. Similarly, the definition of “contribution” in the FCPA does not involve a taxpayer making a gift to a corporation or other business entity. -Rather, the definition of “contribution,” as discussed above, is merely “anything of value given, directly or indirectly to a candidate for the purpose of promoting the candidate’s nomination, - retention, recall, or election.” Thus, such a contribution need not be made through an intermediary or conduit, or involve a gift to a corporation or other business entity intended for the eventual personal use or benefit of an individual who is an employee, stockholder, or other owner of a corporation or business entity.
¶ 70 This conclusion is supported by the dictionary definition of “indirect.” Our courts frequently apply dictionary definitions to determine the plain and ordinary meaning of words not expressly defined by -statute. See, e.g., Tidwell in the Interest of Tidwell v. City & Cnty. of Denver, 83 P.3d 75, 82 (Colo.2003); Fogg v. Macaluso, 892 P.2d 271, 274 (Colo.1995).
¶ 71 As relevant here, the word “indirect” has various dictionary definitions, including “deviating from a direct line or course; not proceeding straight from one point to another.” Webster’s Third New Int’l Dictionary 1151 (2002). It also means “not going straight to the point: not proceeding to an intended end by the most direct course or method.” Id. These definitions do not require the presence of an intermediary. -
¶ 72 Accordingly, I disagree with the majority’s definition of the phrase “given ... indirectly, to a candidate for the purpose of promoting the candidate’s ... election” to the extent that it requires that something of value must be given to someone acting on the candidate’s behalf. That requirement is not contained in the statutory definition.
¶ 73' Instead, I would apply the dictionary definitions of “indirect” and conclude that the *733District indirectly contributed to the election of reform school board candidates when it emailed the Hess Report to 85,000 recipients in September 2013. In so doing, the District contributed to the reform candidate’s election' by “not proceeding straight from one point to another” and “not proceeding to an intended end by the most direct course or method.” That is precisely what the ALJ found, in concluding that “the District violated the Colorado FCPA when it sent the Hess Report, for which it had paid $15,000 by e-mail on September 18, 2013.”
V. Applying the Majority’s Framework
¶ 74 Next, I disagree with the majority’s application of its own proposed definition of indirect contribution. The majority concludes that the ALJ’s factual findings do not support the ALJ’s conclusion that the Hess Report was given “directly or indirectly” to a candidate for the purpose of promoting that candidate’s election. I would conclude that the evidence supports the ALJ’s determination that the Hess Report was given “directly or indirectly” to a candidate for the purpose of promoting that candidate’s election.
¶ 75 As noted, the majority holds that “given, directly or indirectly, to a candidate for the purpose of promoting the candidate’s ... election” requires that (1) a thing Of value (2) be put into the possession of or provided to a candidate or someone acting on the candidate’s behalf (3) with the intention that the candidate receive or make use of the thing of value (4) in order to promote the candidate’s election.
¶ 76 As the majority concludes, the school district paid $15,000 to AEI, an entity which the ALJ found to be working on behalf of reform candidates, for the preparation of the Hess Report. As the ALJ found, the District then coordinated with AEI to ensure that the Hess Report was as beneficial as possible to promote the reform agenda and pro-reform agenda candidates.
¶ 77 The resulting Hess Report specifically mentioned that four school board membérs were up for re-election in the coming election and recognized the benefits of having a unified board to advance the reform agenda.
¶ 78 While the majority concludes that the distribution of the Hess Report by an e-mail link to 85,000 Douglas County residents was insufficient to establish that the District put the Hess Report into the possession of, or otherwise provided it to, any candidate or someone acting on behalf of the candidate, the ALJ made a factual finding that the Hess Report was prepared and disseminated for that very purpose. Further, applying the majority’s own definition of an “indirect contribution,” I conclude the District violated the FCPA once it paid AEI $15,000 in public funds for a report promoting the candidacies of pro-reform agenda candidates.
¶ 79 The ALJ specifically found that the Hess Report was published to support the reform agenda and the pro-reform agenda candidates running for the school board in the November 2013 election. Thus, the ALJ’s findings, to which we must defer, fully support the conclusion that the District made a contribution in violation of the FCPA.
¶ 80 The majority concedes that the Hess Report could be considered to have provided an incidental benefit to a pro-reform candidate, but nevertheless concludes that interpreting such incidental benefit to constitute a contribution stretches the meaning of the definition of contribution too far.- -However, the contribution here was significant, and the benefit conveyed by the District to the reform candidates was not merely incidental. The District contributed $15,000 of public funds for the preparation of a report supporting only the efforts of pro-reform agenda candidates, which it then disseminated by email to the parents of school children throughout the District.
¶ 81 I also note that to the extent the evidence before the ALJ could be interpreted as conflicting regarding the- District’s intent to make an indirect contribution, no First Amendment consideration would lead to the conclusion here that “the tie goes to the speaker rather than to censorship and regulation.” Colo. Educ. Ass’n v. Rutt, 184 P.3d 65, 70 (Colo.2008)
¶ 82 I disagree with the majority’s conclusion that the District’s conduct, which involved a governmental entity paying a third party public funds with the intent to support *734one candidate in an election to the detriment of another did not constitute a contribution under the FCPA. To conclude that such'a contribution was insignificant would be inconsistent with the Colorado Constitution, as well as* the spirit and purpose -of the FCPA.-See Colo, Const, art. XXVIII, § 1 (“The people of the state of Colorado hereby find and declare that large campaign , contributions to political candidates create the potential for corruption and the appearance of corruption....”); § 1-46-102, C.R.S.2014 (“The people of the state of Colorado hereby find and declare that large campaign contributions ... create the potential for corruption and appearance of corruption,”).
VI. The District’s Other Arguments
¶ 83 Because I disagree with the majority, I will briefly address and reject additional arguments raised by the District,
¶ 84 First, the majority concedes, contrary to the District’s briefs on appeal, that public funds were used to pay for. the Hess Report.
¶ 86 Second, I reject the District’s contention that there was no evidence that the Hess Report added any value to any candidates. To me, it is undisputed that the dissemination of a repoi’t shortly before the election praising the reform agenda to 86,000 residents in Douglas County would benefit the school board’s reform candidates.1
¶ 86 I also disagree with the District’s contention that nothing was “given” to a candidate. Under the definition of contribution, something may be given either directly or indirectly. As the ALJ found, the Hess Report was given indirectly to the Douglas County School Board reform candidates when it was e-mailed to 85,000 residents of Douglas County for the specific purpose of promoting the election of those candidates.
¶ 87 Finally, I disagree with the District’s contention that the Hess Report was not commissioned “for the purpose of’ promoting the reform candidates. The “ALJ concluded to the contrary, based on conflicting evidence presented at a two-day hearing. The issue of a party’s intent is viewed as a question of fact, Nixon v. City & Cnty. of Denver, 2014 COA 172, ¶ 31, 343 P.3d 1051, 1058, and because the ALJ’s conclusions regarding the District’s intent are supported by evidence in the record, we must defer to the ALJ’s conclusion that the District commissioned the Hess Report “for the purpose of’ promoting the school board’s reform candidates.
VII. Ramifications of ALJ’s Ruling
¶ 88 Finally, I am not persuaded by the District’s assertion that a “parade of horri-bles” would ensue if the ALJ’s decision were upheld. First, the District raises the specter that candidates could be found in violation of the FCPA. if contributions were made on their behalf indirectly without the candidates even knowing it. This contention was expressly rejected by the Colorado Supreme Court in Butt, 184 P.3d at 80-81. There, the supreme court rejected a similar argument, noting that the-FCPA complaint in that case had been filed against a contributor, not against the candidate. The same is true, here.
¶ 89 Second, the District asserts that the ALJ’s ruling would chill the First Amendment rights of individual speakers and candidates, but concedes that the First Amendment has not been held to apply to governmental entities such as the. District. See, e.g., United States v. Am. Library Ass’n, 539 U.S. 194, 211, 123 S.Ct. 2297, 156 L.Ed.2d 221 (2003).
¶ 90 Third, the District maintains that governmental entities will be chilled in providing communications to their constituents and cites as an example that Denver Mayor Michael B. Hancock could not promote his agenda of strong leadership and major accomplishments on the City and County of Denver website. The District argues that such conduct eoulcl be considered an illegal campaign contribution. This' argument, however, ignores the importance of timing in *735connection with the dissemination of information to constituents. As the District acknowledges, Mayor Hancock’s laudatory information' was not posted on his website during an election year. Here, in contrast, the ALJ found that the District disseminated the Hess Report shortly before the school board election and that it was prepared with the express purpose of promoting the election of reform candidates to the school board.
VIII. Conclusion
¶ 91 Accordingly, I would affirm the ALJ’s conclusion that the District made a contribution to support the election of reform candidates to the school board in the 2013 election in violation of the FCPA.

. I note that the ALJ also rejected the District’s argument that no direct or indirect contribution was made here because, when it entered into the contract with AEI, no candidate fit the definition of "candidate” under Article XXVIII. The ALJ relied on a division of this court’s rejection of a similar contention in In re Petition of Skruch v. Highlands Ranch Metro. Dists. 3 & 4, 107 P.3d 1140, 1145 (Colo. App. 2004).